Citation Nr: 0525041	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-32 663	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in
Wichita, Kansas



THE ISSUE

Entitlement to a higher initial disability rating for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


REMAND

The RO has verified that the veteran had active military 
service from December 1943 to May 1946 and from February 1952 
to February 1956.  (Other period(s) have not been verified.)

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in August 2005.  The motion 
was granted in September 2005.

The veteran's substantive appeal for the issue on appeal was 
received by the RO in August 2004.  He requested that he be 
afforded a videoconference hearing before a member of the 
Board.  

The veteran's representative submitted written argument on 
behalf of the veteran in September 2004.  The representative 
outlined the procedural development of the claim.  He noted 
that the veteran had requested a videoconference hearing.  
There is no indication in the claims file that the veteran 
has withdrawn this request.

In light of the foregoing the case must be REMANDED for the 
following:

The veteran should be scheduled for a 
videoconference hearing before a member 
of the Board.  He and his representative 
should be given opportunity to prepare 
for the hearing.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

